EXHIBIT Investor Relations Contact: Alan B. Catherall 770485-2527 PRESS RELEASE FOR IMMEDIATE RELEASE NUMEREX REPORTS 2-TAX INCOME OF $1.4 MILLION AND RECORD REVENUES FOR THE QUARTER AND FULL YEAR Company further cements leadership position; sets new standard for data integrity ATLANTA, February 28, 2008 - Numerex Corp. (NASDAQ: NMRX), a leading single source provider ofsolutions and services for machine-to-machine (M2M) applications, today announced pre-tax income of $1.4 million for the fourth quarter of 2007 and pre-tax income of $1.2 million for the full year of 2007.
